Registration No. 333-112446 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RELM Wireless Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 59-34862971 (I.R.S. Employer Identification No.) 7100 Technology Drive West Melbourne, FL 32904 (Address of Principal Executive Offices) 1997 Stock Option Plan (Full title of the plan) David P. Storey President and Chief Executive Officer Copies of all communications to: Tom McAleavey, Esq. RELM Wireless Corporation 7100 Technology Drive Holland & Knight LLP 200 South Orange Avenue, Suite 2600 West Melbourne, FL 32904 Orlando, Florida 32801 (321) 984-1414 (407) 244-5108 (Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ (Do not check if a smaller reporting company) Smaller reporting company o EXPLANATORY NOTE This Post-Effective Amendment No. 2 to the Registration Statement on Form S-8, as amended (Registration No. 333-112446) filed on February 3, 2004 (the "Registration Statement") is being filed for the sole purpose of filing Exhibit 5.1, which is an opinion of Rice Silbey Reuther & Sullivan, LLP, counsel to RELM Wireless Corporation (the "Registrant"), as to the validity of the securities included in the Registration Statement. Exhibit 5.1 hereto replaces in its entirety the opinion previously filed as Exhibit 5.1 to the Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item8. Exhibits. Opinion of Rice Silbey Reuther & Sullivan, LLP, counsel to the Registrant as to the validity of the common shares 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of West Melbourne, State of Florida, on August 1, 2012. RELM WIRELESS CORPORATION By: /s/ David P. Storey Name: David P. Storey Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 2 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ George N. Benjamin, III* George N. Benjamin, III Chairman of the Board August 1, 2012 /s/ David P. Storey David P. Storey President, Chief Executive Officer, and Director (Principal Executive Officer August 1, 2012 /s/ William P. Kelly William P. Kelly Executive Vice President - Finance and Chief Financial Officer (Principal Financial Officer and Accounting Officer) August 1, 2012 /s/ Donald F. U. Goebert* Donald F. U. Goebert Director August 1, 2012 /s/ Randolph K. Piechocki* Randolph K. Piechocki Director August 1, 2012 *By: /s/ David P. Storey David P. Storey Attorney-in-Fact pursuant to a power of attorney EXHIBIT INDEX Exhibit No. Under Reg. S-K, Item Description Opinion of Rice Silbey Reuther & Sullivan, LLP, counsel to the Registrant as to the validity of the common shares* * Filed herewith 3
